UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 20-2000


DONALD HERRINGTON; LAURA M. JOHNSON; JULIE TREMBLAY;
STEPHANIE BLANCHARD; STEPHEN KASSEY; HEATHER GREENHOW;
SUSAN HERRINGTON,

                    Plaintiffs - Appellants,

             v.

ELIZABETH A. MCCLANAHAN, Acting in her official capacity as Supreme
Court of Va. Judge; KARL R. HADE, Acting in his individual and official capacity
as Executive Secretary of the Supreme Court of VA.; BARBARA DECATUR,
Acting in her individual and official capacity as Stafford Circuit Clerks; KATHY
STERN, Acting in her individual and official capacity as Stafford Circuit Clerks;
UNNAMED/UNKNOWN CLERKS, Acting in their individual and official
capacity as Stafford Circuit Clerks; CHARLES SHARP, Acting in his official
capacity as Stafford Circuit Court Judge; TARA MOONEY, Acting in her official
capacity as a Stafford Prosecutor; ERIC OLSEN, Acting in his official capacity as
Head Commonwealth Attorney for the Stafford County,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, Senior District Judge. (1:20-cv-00197-AJT-TCB)


Submitted: September 30, 2021                               Decided: October 13, 2021


Before KING, WYNN, and RICHARDSON, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.
Donald Herrington, Laura M. Johnson, Julie Tremblay, Stephanie Blanchard, Stephen
Kassey, Heather Greenhow, and Susan Herrington, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Donald Herrington, Laura M. Johnson, Julie Tremblay, Stephanie Blanchard,

Stephen Kassey, Heather Greenhow, and Susan Herrington appeal the district court’s order

dismissing with prejudice their 42 U.S.C. § 1983 complaint for failure to state a claim upon

which relief can be granted. See 28 U.S.C. § 1915A(b)(1). We have reviewed the record

and discern no reversible error.

       Accordingly, we affirm for the reasons stated by the district court, Herrington v.

McClanahan, No. 1:20-cv-00197-AJT-TCB (E.D. Va. Aug. 19, 2020), but modify the

court’s order to reflect that the dismissal is without prejudice, see King v. Rubenstein, 825

F.3d 206, 225 (4th Cir. 2016) (“[T]he district court neither gave [the plaintiff] the

opportunity to amend nor did it engage in any discussion as to why amendment would be

futile. In such a situation, the dismissal should generally be without prejudice.”).

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                               AFFIRMED AS MODIFIED




                                             3